Determination of respondent Housing Authority dated July 9, 1997, which placed petitioner’s tenancy on probation for 12 months and permanently excluded petitioner’s son, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court *338by order of the Supreme Court, New York County [Leland De-Grasse, J.], entered February 26, 1998) dismissed, without costs.
Respondent’s determination that petitioner’s son was a member of her household at the time he attempted to set fire to another apartment in petitioner’s building is supported by ample substantial evidence, including admissions by petitioner in her annual filings with respondent and statements made by her son to the authorities following his arrest. We reject petitioner’s contention that she was not given adequate opportunity to challenge this evidence and otherwise denied due process. Concerning the penalty, paragraph 13 of respondent’s Termination of Tenancy Procedures permits both permanent exclusion of petitioner’s son for the attempted arson and probation of petitioner’s tenancy for her failure to cause her son to refrain from such activity, which penalty does not shock our sense of fairness. We have considered petitioner’s other arguments and find them unpersuasive. Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.